Citation Nr: 9909376	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disorder 
secondary to the service-connected status post right knee 
medial meniscectomy with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1969 to June 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 decision by 
the RO which, in part, denied service connection for a low 
back disorder secondary to the service connected right knee 
disability and an increased rating for the service-connected 
right knee disability.  A personal hearing before the RO was 
conducted in May 1995.  At the personal hearing, the veteran 
withdrew the issue of an increased rating for the service-
connected right knee disability.  A personal hearing before 
the undersigned member of the Board was held in Washington, 
D.C., in December 1997.  

In July 1998, the Board referred the claims folder to an 
independent medical expert for a medical opinion.  An 
orthopedic surgeon rendered a medical opinion in September 
1998 and the report was received in October 1998.  In 
February 1999, the Board returned the claims folder to the 
same physician for clarification of his opinion.  


FINDINGS OF FACT

1.  The veteran's claim is plausible and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.  

2.  It is not at least as likely as not that the veteran's 
low back disability was caused or aggravated by service 
connected right knee disability.



CONCLUSION OF LAW

A low back disability was not proximately due to or the 
result of service connected status post right knee medial 
meniscectomy with degenerative joint disease.  38 U.S.C.A. 
§§ 1110, 5107(West 1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran does not claim nor does the evidence show that 
his current low back disorder was incurred in or aggravated 
by service.  Rather, the veteran asserts that he developed an 
abnormal gait because of his service-connected right knee 
disability which placed added stress on his spine and caused 
his low back disability.  

VA examinations in July 1971, November 1972, July 1975, May 
1978 and September 1985, showed no complaints or 
abnormalities referable to the veteran's lower back.  When 
seen in July 1971, the veteran complained of pain in his 
right knee when walking up hills or stairs, or for any long 
distances, particularly in cold or damp weather.  On 
examination, the veteran walked into the examining room in no 
acute pain or distress and without any noticeable limp.  He 
was able to squat almost fully, bearing more of the weight on 
his left side.  He was able to jack-knife the right knee, but 
not as well as on the left side, and range of motion was 
full.  There was tenderness to palpation over the medial and 
lateral surfaces and on compression of the patella, but there 
was no crepitation or pain on motion of the knee.  There was 
no laxity of the right knee and McMurray sign was negative.  
X-ray studies of the right knee showed some slight joint 
space narrowing as compared to the left knee, with some 
slight lipping of the articular margins of the tibia.  The 
diagnosis was status post-operative medial and lateral 
meniscectomy of the right knee.  

When seen by VA in November 1972, the veteran reported that 
he had reinjured his right knee playing softball in April or 
May.  The veteran also reported pain and swelling in the knee 
after walking up or down stairs, when exercising or on 
prolonged standing, etc.  On examination, the veteran denied 
any buckling or locking.  On squatting down, flexion was 
possible to 100 degrees.  Passive flexion was limited by 10 
degrees, and extension was full.  There was no swelling or 
effusion and no instability.  There was considerable 
crepitation on motion.  X-ray studies showed slight spurring 
at the tibial spines and slight scalloping of the tibial and 
femoral articular surfaces.  The joint space was at the lower 
normal limits.  The diagnoses included residuals of bilateral 
meniscectomy of the right knee.  

When examined by VA in July 1975, the veteran described his 
right knee pain as dull and virtually constant with 
associated swelling.  He denied any locking or giving way, 
but indicated that his symptoms were exaggerated with stair 
climbing, prolonged walking or standing, and cold and damp 
weather.  The veteran reported that he was physically active 
and enjoyed running, bike riding, and jumping rope.  On 
examination, there was no swelling, redness, or effusion 
about the knee joint.  Range of motion was good and there was 
no appreciable crepitation.  There was marked retropatellar 
tenderness and mild anterior cruciate ligament laxity, but no 
muscle weakness or appreciable atrophy.  The impressions 
included status post arthrotomy right knee, possible 
bilateral meniscectomies, chondromalacia, and minimal 
degenerative arthritis.  

When examined by VA in May 1978, the veteran reported that 
his right knee symptoms were worsening with nagging pain, 
particularly when climbing stairs or on active use of the 
knee.  He noted that he stopped playing basketball because of 
right knee problems.  On examination, the veteran walked with 
an outer limp.  There was slight visible enlargement in the 
region of the joint lines, and atrophy in the right thigh 
musculature.  There was no obvious joint effusion, but there 
was subpatellar crepitus.  Movement of the patella across the 
femoral condyles was quite painful.  There were palpable 
marginal osteophytic spurs along the joint margins, both 
medially and laterally.  Range of motion was from 0 to 110 
degrees.  The ligaments were intact and the joint was stable, 
with diffused tenderness about the knee joint.  The 
impressions included status post arthrotomy of the right knee 
with chondromalacia (on the basis of physical examination, 
but not shown on x-ray studies), and marked degenerative 
arthritis.  

When seen in September 1985, the veteran reported increased 
pain and swelling on prolonged standing or when exercising.  
The objective findings on examination were essentially the 
same as noted on the May 1978 examination.  There was no 
evidence of swelling, redness or effusion about the right 
knee, and range of motion was from 0 to 110 degrees.  There 
was tenderness about the knee joint, and crepitation on 
motion of the knee.  There was minimal quadriceps atrophy, 
and the veteran was unable to perform the duck-waddle-gait 
due to pain.  The impressions included traumatic arthritis of 
the right knee and status post bilateral meniscectomies.  The 
radiologist indicated that a comparison of x-ray studies with 
those taken in August 1983 showed no significant progression 
of the degenerative changes in the knee joint.  

A copy of a medical report from P. Eckberg M.D., dated in 
June 1989 indicated that the veteran was seen for several 
problems, including stiffness and aching in his lower back, 
which was probably due to arthritis of the spine.  The 
examiner noted that this was the veteran's first visit, and 
he referred the veteran to "Dr. Barat" for additional 
consultation.  

A copy of physical therapy report by D. W. Gray, P.T., dated 
in August 1989, indicated that the veteran had been referred 
for an initial evaluation for left sided, low back pain of 6 
to 8 months duration.  The therapist noted weakness in 
several muscles of the veteran's right lower extremity, but 
indicated that the weakness appeared to be due to poor 
rehabilitation of the right knee and was not necessarily 
related to his back problem.  The therapist indicated that 
the primary goal was to rehabilitate the veteran's lower 
back, and also to rehabilitate his right knee so as not to 
aggravate his low back condition.  The diagnosis was that of 
lumbar strain.  

When examined by VA in November 1989, the veteran reported 
that he had been experiencing low back pain for approximately 
3 years, and that his arthritis of the right knee and spine 
had restricted his livelihood considerably.  The veteran 
complained of pain, stiffness, spasm, and a tingling 
sensation in the lower back area.  On examination, straight 
leg raising tests produced pain in the low back area which, 
the examiner commented, was probably secondary to 
degenerative disc disease of the lumbosacral spine.  No other 
findings or abnormalities referable to the veteran's lower 
back were reported.  

A copy of a neurosurgical consultation report from J. W. 
Barrett, M.D., dated in June 1991 indicated that the veteran 
developed spontaneous severe low back pain in 1990, and was 
seen by his personal physician (Dr. Eckberg) who referred him 
for physical therapy.  The veteran then consulted Dr. J. Lord 
who obtained a CAT scan of the lumbar spine which showed some 
minor arthritic changes at L4-L5 and L5-S1, but no other 
significant abnormality.  The veteran improved with exercise 
and returned to all of his prior vigorous athletic 
activities, including tennis and basketball.  Two weeks prior 
[to this report], while washing his automobile, the veteran 
developed pain in his lower back.  The pain seemed to be 
subsiding, but the veteran played tennis and the severe low 
back pain recurred.  The veteran reported that the pain was 
so severe that he was virtually "crawling on [his] hands and 
knees."  The pain radiated into the right hip, but not into 
his lower extremities.  The veteran denied any numbness or 
weakness, and his general health was excellent.  On 
examination, the veteran had severe limitation of motion of 
the lumbar spine and a marked degree of flattening of the 
normal lumbar lordotic curve.  A straight leg-raising test 
was positive on the right and negative on the left, and there 
were no motor, sensory or reflex changes in the lower 
extremities.  The impression was that of possible lumbar disc 
disease.  Dr. Barrett also indicated that he was scheduling 
the veteran for an MRI scan of the lumbar spine.   

An MRI scan of the veteran's lumbar spine in June 1991 
revealed a protruding disc at the L4-5 level, slightly to the 
right of the midline causing indentation along the anterior 
border of the dural sac and effacing the fat planes in the 
right lateral recess.  There was mild encroachment on the 
right L5 nerve root in the lateral recess and mild changes of 
disc desiccation at the L4-L5 disc space.  Similar changes to 
a much lesser extent were noted at the L3-L4 disc space 
level.  The impression was that of centrally protruding discs 
lateralized to the right of midline and in the right lateral 
recess at the L4-L5 level.  

In a statement dated in December 1991, Dr. J. Bachowski 
indicated that the veteran had been under his care for low 
back pain since May 1990.  Dr. Bachowski also stated that he 
felt that the veteran's chronic low back pain was secondary 
to internal derangement to the right knee, and that he was 
referring the veteran to an orthopedic doctor for further 
treatment.  

When examined by VA in August 1992, the veteran reported the 
onset of low back pain beginning around 1985, but did not 
relate the pain to any specific injury.  The veteran reported 
that x-ray studies of his back taken sometime around 1985 
revealed "degenerative arthritis," and that he was given 
anti-inflammatory drugs with some noted improvement.  
Approximately two years ago, he noticed an increase in his 
low back pain when he was bending over.  The veteran refused 
to have any x-ray studies take of his back and stated that he 
didn't want any further radiation.  The diagnosis was 
degenerative joint disease of the lumbar spine by history.  

Received in April 1995, were numerous medical records from J. 
W. Barrett, M.D., showing treatment primarily for low back 
problems from 1990 to 1994.  A copy of a CT scan of the 
lumbar spine in May 1990 showed adequate dimension of the 
subarachnoid spaces from L3 to S1.  The vertebral bodies were 
unremarkable, except for some minor arthritic changes in the 
posterior facet joints, notably at L4-5 and L5-S1.  The discs 
appeared intact with no herniation, and the surrounding soft 
tissues were normal.  The diagnosis was arthritic changes of 
the posterior facet joints of L4-5 and L5-S1.  No other 
significant process was demonstrated.  A full series of the 
lumbosacral spine showed a normal lordotic curve.  The 
vertebral bodies, posterior elements and disc spaces were 
intact, and the sacroiliac joints were adequately defined.  
No destructive lesions were noted.  The diagnosis was no 
significant abnormality.  

A copy of an MRI report conducted in September 1993, revealed 
a mild bulging disc at the L4-L5 level with loss of disc 
height or mild disc desiccation.  The examiner indicated that 
he detected no definite evidence of disc herniation and 
opined that the study was probably unchanged from the MRI in 
June 1991.  

The veteran testified at a personal hearing before the RO in 
May 1995, that his back problems began about five to six 
years earlier.  The veteran stated that he was washing his 
car and while bending down and scrubbing, he felt 
excruciating pain in his lower back.  The veteran reported 
that he had difficulty straightening up, and when his 
symptoms continued the next day, he sought medical attention.  
He also testified that a physical therapist had told him that 
his back problems were related to his service-connected right 
knee disability.  

A letter from J. R. Clarke, P.T., received in May 1995, 
indicated that he had been treating the veteran for right 
knee and low back problems since 1992.  Mr. Clarke opined 
that the veteran's lumbar symptomatology had worsened 
steadily, in part, due to his significant right knee 
dysfunction.  

Received in July 1996 was a letter from D. J. Pereles, M.D., 
dated in May 1996 which described the history of the 
veteran's right knee problems.  Dr. Pereles also indicated 
that the veteran developed low back pain in association with 
his degenerative right knee disorder and that his low back 
pain "probably" came about because of an altered gait.  Dr. 
Pereles went on to state that he "believed there [was] a 
strong linkage of the lower back problem with the 
degenerative right knee."  

The veteran's testimony at a personal hearing before the 
undersigned Board member in Washington, D.C., in December 
1997 was essentially the same as his testimony at the RO in 
May 1995.  At that time, the representative requested an 
independent medical opinion concerning the etiology of the 
veteran's low back disorder.  

In July 1998, the Board referred this case with the claims 
folder and all medical records for an independent medical 
expert opinion from a specialist in orthopedic surgery 
associated with the Indiana University, Indianapolis, 
Indiana.  The independent medical expert furnished an opinion 
in September 1998.  In February 1999, the Board returned the 
claims folder to the same orthopedic surgeon for 
clarification of the opinion.  In this regard, the physician 
used the wrong standard of proof in answering the questions 
posed.  In March 1999, the independent medical expert 
furnished an amended opinion as follows:  

I have been asked to render an expert 
opinion regarding the causation of low 
back pain in patient JP.  Specifically, I 
am to determine if the known right knee 
disability in patient JP was at least as 
likely as not to have caused the low back 
condition.  At issue is whether or not 
the patient's current low back pain may 
have resulted secondary to a gait 
abnormality from a known and accepted 
service connected right knee disability.  
Additionally, I am asked that if indeed 
the knee injury is not determined to [be] 
the proximate cause of the low back pain, 
could it have aggravated the patient's 
low back pain.  

QUALIFICATIONS:  I am board certified in 
orthopedic surgery (1992) with a 
subspecialty interest in spinal surgery.  
My undergraduate education was 1975-1980 
to achieve a BS degree in pharmacy at the 
University of Michigan, Ann Arbor.  My 
medical degree was obtained from 1980-
1984 at the University of Michigan, Ann 
Arbor.  My orthopedic surgery residency 
training was performed at the Indiana 
University Hospitals from 1984-1989.  My 
subspecialty training in spinal surgery 
was performed at the University of 
Toronto, Ontario Canada from 1989-1990.  
I have been in private and university 
based practice since July 1990.  
Essentially 100% of my practice is 
devoted to the treatment of spinal 
disorders.  I evaluate over 1600 new 
patients with back disorders and perform 
approximately 300 major spinal surgeries 
each year.  Therefore, I have a large 
experience in the clinical evaluation of 
patients with back pain.  I am the chief 
of the Back Disorders Clinic at the 
Veterans Administration Hospital in 
Indianapolis and evaluate 20 patients 
during each clinic (1st and 3rd Wednesday 
morning each month).  I am an integral 
part of the Chronic Back Disorders Clinic 
at the Veterans Administration Hospital.  
This unique multidisciplinary setting, 
directed by William Sabo, MD, allows for 
complex evaluation of back pain patients 
by Orthopedic Surgery (Robert Huler MD), 
Neurosurgery (Mitesh Shah, MD), 
Rehabilitation Medicine (Andrea Conti-
Wyneken, DO), and Anesthesia Pain 
Services (Jose Melendez-Benabe, MD).  
This multidisciplinary patient evaluation 
setting is unique for the State of 
Indiana and meets the third Friday 
morning of each month.  I have full 
hospital privileges at Hendricks 
Community Hospital in Danville Indiana, 
St. Vincent Hospital, Methodist Hospital, 
Indiana University Hospital, Riley 
Children's Hospital, Wishard Memorial 
Hospital, and Richard Roudebush Veterans 
Administration Hospitals all of 
Indianapolis.  I have never been denied 
hospital privileges nor had them revoked, 
nor undergone hospital reprimand or 
censure.  

This review and decision is based solely 
upon the patient's hospital chart, 
medical records, and review of the 
current published scientific literature.  
To my knowledge I have never personally 
evaluated the patient nor personally 
reviewed the patient's radiographic 
studies.  

In my opinion, the patient's back pain is 
not service connected and has little 
relationship to the known and accepted 
service connected right knee disability.  
While it is possible that the patient's 
known knee injury could have aggravated 
his back pain, it remains unlikely.  The 
kinetic chain or link theory (1,3,5) is 
often cited as a risk factor and 
postulates that abnormal forces 
transmitted through an injured ankle, 
knee, or hip may predispose to more 
proximal joint dysfunction and the 
development of low back pain.  Fairbank 
et al. (3) established a correlation 
between lower limb joint abnormality and 
back pain in adolescents.  They 
determined that athletes with residual 
post surgical deficits required treatment 
for low back pain on a greater scale than 
did a control group without similar lower 
leg deficits.  However, other studies 
have shown no correlation between leg 
length, lower extremity deficits and the 
development of low back pain (1,3,5,6,7).  
Meanwhile, the life time prevalence of 
low back pain is great, and ranges from 
60% to 90% with an annual incidence of 5% 
according to Frymoyer (4).  Boden and 
Wisel have concluded that the high 
incidence of bulging and degenerated 
lumbar intervertebral discs in 
asymptomatic patients seen on magnetic 
resonance image (MM) and computed 
tomographic scans (CT) are part of a 
normal, or at least common aging process.  
One third of asymptomatic patients 
undergoing MM at the same chronological 
age of patient JP (44 years old at the 
time his MRI was obtained in 1993) would 
be expected to show similar findings as 
patient JP (2,8).  

BIBLIOGRAPHY

1.  Biering-Sorensen F. Physical 
measurements as risk indicators for low-
back trouble over a one-year period.  
Spine 1984;9:106-l 19.  
2.  Boden SD, Davis DO, Dma TS, et al.  
Abnormal magnetic resonance scans of the 
lumbar spine in asymptomatic subjects.  J 
Bone Joint Surg (AM) 1990;72:403-408.  
3.  JCT, Pynset PB, Van Poortliet JA, et 
al.  Influence of anthropometric factors 
and joint laxity in the incidence of 
adolescent back pain.  Spine 1984;9:461-
464.  
4.  Frymoyer JW.  Back pain and sciatica.  
N Engl J Med 1988;318:291-300.  
5.  Giles LGF, Taylor JR.  Low-back pain 
associated with leg length inequality.  
Spine 1981;6:510-521.  
6.  Nadler SF, Wu KD, Galski T, et al.  
Low back pain in college athletes.  A 
prospective study correlating lower 
extremity overuse or acquired ligamentous 
laxity with low back pain.  Spine 
1998;23:828-833.  
7.  Nissinen M, Heliovaara M, Seitsamo J, 
et al.  Anthropometric measurements and 
the incidence of low back pain in 
pubertal children.  Spine 1994;19:1367-
1370.  
8.  Wiesel SW, Tsourmas N, Feffer HL, et 
al.  A study of computer-assisted 
tomography.  I.  The incidence of 
positive CAT scans in an asymptomatic 
group of patients.  Spine 1 984;9:549-55 
1.  

Analysis

The veteran seeks service connection for a low back 
disability secondary to his service-connected right knee 
disability.  "Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  38 C.F.R. § 3.310(a) (1998).  The term 
"disability" in the regulation includes that increment of 
disablement attributable to the aggravation of a condition 
not initially caused by a service-connected disability, but 
aggravated by it, as well as the entire amount of disability 
resulting from a condition directly and immediately caused by 
a service- connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Thus, the claim at issue raises two questions:  
(1) Did the veteran's service-connected right knee disability 
cause his low back disorder?  (2) Even if the veteran's 
service-connected right knee disability did not cause his low 
back disorder, did the service-connected right knee 
disability aggravate the lumbosacral disorder?  

The Board notes that the veteran's claim of service 
connection for a low back disorder secondary to the service-
connected right knee disability is well-grounded within the 
meaning of § 5107, and that all relevant facts have been 
properly developed in accordance with this law.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this case, there is 
competent medical evidence that the veteran has a current low 
back disability, and there is competent medical evidence of 
record associating the low back disability, either directly 
or indirectly, with a service-connected disability.  
Accordingly, the Board finds the veteran's claim is 
plausible.  

As noted above, the veteran's entire medical records, 
including the statements of Drs. Pereles and Bachowski, and 
Mr. Clarke were reviewed by an independent medical expert who 
is a specialist in the treatment of spinal disorders.  The 
examiner noted that he performed approximately 300 major 
spinal surgeries a year, and evaluated over 1600 new patients 
with back disorder each year.  Based on his experience, a 
review of the veteran's medical records, and the current 
scientific literature, he opined that the veteran's low back 
pain was not related to his service-connected right knee 
disability.  The examiner also concluded that while it was 
possible that the veteran's service-connected right knee 
disability could have aggravated his low back pain, it was 
"unlikely."  

In the Informal Hearing Presentation, dated in October 1998, 
the representative argued, in essence, that the independent 
medical expert did not take into account the severe nature of 
the veteran's right knee disorder and that his opinion was of 
no discernible use in this case.  The Board points out that 
the independent medical expert was provided with a narrative 
history of the veteran's medical condition in a separate 
letter requesting the medical opinion, and was also provided 
with the claims file for review prior to rendering his 
opinion.  Thus, the Board finds that the independent medical 
expert was fully aware of the severity of the veteran's right 
knee disability.  

After reviewing the medical evidence of record, the Board 
determines that the opinion from the independent medical 
expert is more reliable.  The medical personnel who prepared 
statements on the veteran's behalf did not give any reasons 
or bases for their opinion or cite any medical treatises or 
articles to support their position.  The statement from the 
physical therapist is not as reliable as the one from the 
independent medical expert in view of the fact that the 
education and training of a medical doctor, especially one 
who specializes in surgery, is much more intensive than that 
of a physical therapist.  Dr. Bachowski's opinion is likewise 
not as reliable as the one rendered by the specialist as Dr. 
Bachowski is not an orthopedist, as noted by the fact that he 
referred the veteran to a specialist in orthopedics.  While 
Dr. Pereles is a specialist in orthopedic surgery and is 
presumed to have had similar training to that of the 
independent medical expert, he offers no reasons and bases 
for his opinion.  This is in contrast to the independent 
medical expert who offers the reasons and bases for his 
decision and cites medical authority for his conclusions.  As 
such, the Board is giving more weight to the opinion by the 
independent medical expert.  In conclusion, the Board finds 
that the preponderance of the evidence is against the claim 
of secondary service connection.  


ORDER

Service connection for a low back disorder secondary to the 
service-connected right knee disability is denied.  



_____________________________
Iris S. Sherman
Member, Board of Veteran's Appeals
	

